Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1, 4-10, and 12-17:  The closest prior art being WO2014116949A1 and Bistakos ‘389 do not teach or suggest a sprayer as claimed by the applicant, specifically a sprayer as currently amended in independent claim 1, together in combination with the other claimed features of applicant’s invention and in view of applicant’s arguments which are well taken and found to be convincing.
The following is an examiner’s statement of reasons for allowance of claim 11:  The closest prior art being WO2014116949A1 and Bistakos ‘389 do not teach or suggest a sprayer as claimed by the applicant, specifically a sprayer as currently amended in independent claim 11, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claim 18:  The closest prior art being WO2014116949A1 and Bistakos ‘389 do not teach or suggest a sprayer as claimed by the applicant, specifically a sprayer comprising an airflow control mechanism mounted to the gun body and configured to control the flow of a first portion of the flow of pressurized air through the first air pathway, the airflow control mechanism including a valve member movable between a closed state and an open state; a pressure regulator mounted to the gun body, the pressure regulator configured to regulate the flow of a second portion of the flow of pressurized air to the hopper through the second air pathway, to thereby control an air pressure level within the hopper; and a relief valve disposed in the second air pathway downstream of the pressure regulator, wherein the relief valve configured to pneumatically connect an interior of the hopper to the atmosphere when the relief valve is in an open position, thereby venting the air pressure within the hopper, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 19 and 20:  The closest prior art being WO2014116949A1 and Bistakos ‘389 do not teach or suggest a sprayer as claimed by the applicant, specifically a sprayer as currently amended in independent claim 19, together in combination with the other claimed features of applicant’s invention and in view of applicant’s arguments which are well taken and found to be convincing.
The following is an examiner’s statement of reasons for allowance of claim 21:  The closest prior art being WO2014116949A1 and Bistakos ‘389 do not teach or suggest a sprayer as claimed by the applicant, specifically a sprayer comprising a connector chamber in the gun body, the air passage configured to provide the flow of pressurized air to the connector chamber; a first air pathway fluidly connected to the air passage, wherein at least a portion of the first air pathway extends through the gun body from the connector chamber, and wherein the first air pathway is configured to direct a first portion of the pressurized air to a nozzle of the spray gun, the first portion of the pressurized air configured to propel the fluid through the nozzle; a second air pathway fluidly connected to the air passage, wherein at least a portion of the second air pathway extends through the gun body from the connector chamber, and wherein the second air pathway is configured to direct a second portion of the pressurized air to the hopper to pressurize the hopper and force the fluid from the hopper into the gun body; a needle disposed in the gun body and operably connected to a trigger to be actuated by the trigger and control spraying through the nozzle; and an airflow control mechanism mounted to the gun body and configured to control the flow of the first portion through the first air pathway, together in combination with the other claimed features of applicant’s invention and in view of applicant’s arguments which are well taken and found to be convincing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752